 

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. OMISSIONS ARE DESIGNATED AS [***].

Exhibit 10.6

AMENDMENT NO. 4 TO

PURCHASE AGREEMENT — SERVICES PHASE 4 # CW1882970

BETWEEN

INTEL CORPORATION AND IMPINJ, INC.

For valuable consideration, the receipt and sufficiency of which the parties
hereby acknowledge Intel Corporation (“Intel”) and Impinj, Inc. (“Impinj”)
hereby amend the above referenced Purchase Agreement — Services Phase 2 dated on
or about December 23, 2009 # CW1882970 (the “Agreement”) as set forth hereafter.

 

1.

EFFECTIVE/EXPIRATION DATE

The Effective Date of this amendment (Amendment”) shall be December 11th, 2012.

The new Expiration Date of the Agreement shall be December 31, 2013.

 

2.

DEFINITIONS

Unless provided otherwise in this Amendment, each term appearing in this
Amendment shall have the same meaning as given in the Agreement.

The term “Service(s)” shall be expanded to include the work to be performed as
set forth in Addenda “E” and “F” including any deliverables set forth in
Addendum D resulting from such Services.

 

3.

AMENDMENTS

By executing this Amendment, Intel and Impinj are amending the Agreement to:

Include Addenda E & F (Hannegan1 [***] Development & Services Support) of the
Agreement which are attached hereto and incorporated herein by this reference.

 

4.

LEGAL EFFECT ON AGREEMENT

As amended by this Amendment, all provisions of the Agreement shall remain in
full force and effect. In the event of a conflict between this Amendment and the
Agreement, this Amendment shall take precedence.

 

 

 

 

 

 

 

 

 

 

INTEL CORPORATION

 

 

 

IMPINJ, INC.

 

 

 

 

 

BY:

 

/s/ Shahrokh Shahidzadeh

 

 

 

BY:

 

/s/ Scott Medford

NAME:

 

Shahrokh Shahidzadeh

 

 

 

NAME:

 

Scott Medford

TITLE:

 

Sr Principal Technologist

 

 

 

TITLE:

 

Senior Vice President of Sales

DATE:

 

12/10/2012

 

 

 

DATE:

 

April 25, 2013

 

--------------------------------------------------------------------------------

 

 

 

ADDENDUM E

Hannegan1 [***] Development Services

Statement of Work for Purchase Agreement — Services:

 

1.

Project Goal

This project has one goal:

Provide OEM and ISV support for [***] Hannegan [***] products by [***] to Intel
and provide related development kits/support

 

2.

Services. Impinj will provide the following [***] & Services support

 

 

A)

Device Driver and API support:

[***]

[***]

[***]

Impinj may use a subcontractor to develop the [***] identified above.

 

 

B)

[***] Development Kit and onsite training support:

[***] one full day worth of customer support (onsite support)

 

3.

Roles and Responsibilities

The project team shall comprise personnel from Intel and Impinj.

Intel shall:

 

 

•

 

Assign a project lead to provide project guidance and responses to Impinj’s
questions and who has the authority to accept Impinj deliverables

 

 

•

 

To the extent Intel deems necessary or desirable, assign engineering resources
on a full or part-time basis and provide the name of Intel’s engineering lead at
SOW signing

 

 

•

 

Travel to Impinj facilities as necessary or desirable for engineering meetings
and reviewing contract deliverables

Impinj shall:

 

 

•

 

Assign a project lead acceptable to Intel who shall have the authority to
execute all deliverable commitments

 

 

•

 

Assign engineering resources on a full or part-time basis and provide the name
of Impinj’s engineering lead at SOW signing

 

 

•

 

Travel to Intel or Intel customers’ facilities as necessary for engineering
meetings and review of deliverables

 

4.

Definitions:

Acceptance Criteria: Objective acceptance criteria, agreed to in writing by both
Intel and Impinj, for deliverables under this SOW.

 

5.

Project Scope and Intellectual Property

Impinj will provide the deliverables under this Addendum “as is” and without
warranty of any kind, and Impinj disclaims any implied warranties. Each party’s
liability under this Addendum will be limited to the total amount of fees paid
or payable by Intel as set forth in Section 7 below, and neither party will have
any liability for incidental or consequential damages under this

 

--------------------------------------------------------------------------------

 

 

 

Addendum. Notwithstanding the foregoing, this Section regarding limitation of
liability shall not apply to claims or damages arising from death or personal
injury or tangible property damage, from any breaches of obligations of
confidentiality, or payments to third parties under the indemnity with respect
to hazardous materials.

The parties agree that all Project IP under this Addendum are [***] (and not
[***]).

Notwithstanding anything contrary in Section 9.B.(1), The [***] delivered shall
be confidential information of Impinj and provided to Intel under a [***]
separately provided and agreed to.

 

6.

Project Management

The project managers are:

 

 

 

 

 

 

For Intel:

  

For Impinj:

  

 

Shahrokh Shahidzadeh

  

Todd Humes

  

 

Intel Corporation

  

Impinj, Inc.

  

 

MS JF1-41

  

701 North 34th Street

  

 

2111 NE 25th Avenue

  

Suite 300

  

 

Hillsboro, OR 97124

  

Seattle, WA 98103

  

 

 

7.

Project Milestones, Deliverables and scheduled payment

The project milestones shall be as defined below.

 

 

 

 

 

 

 

 

 

 

 

 

Services

 

 

Milestone

  

Date

  

Deliverables

  

Acceptance Criteria

  

Payment Upon Milestone
Completion

1

 

[***]

  

[***]

  

[***]

  

WHQL

  

[***]

2

 

[***]

  

[***]

  

[***]

  

WHQL

  

[***]

3

 

[***]

  

[***]

  

[***]

  

Delivery

  

[***]

4

 

[***]

  

[***]

  

[***]

  

Customer Training Requirement Met (no additional travel exp paid by Intel)

  

[***]

 

*

To be agreed upon as condition to delivery.

 

--------------------------------------------------------------------------------

 

 

 

ADDENDUM F

Hannegan1 [***] OEM and ISV Support Services

Statement of Work for Purchase Agreement — Services:

 

1.

Project Goal

This project has one goal:

Provide OEM and ISV support for [***] Hannegan [***] products by providing
professional services directly to Intel-identified OEM’s and ISV’s.

 

2.

OEM and ISV support: Intel and/or its OEM/OEM/ISV partners (under the direction
of the Intel) with professional services for its [***] (“Services”). Upon
request of Intel, Impinj will provide up to [***] of such Services on a
quarterly basis. Impinj can provide the following services as requested by Intel
on a case-by-case basis: [***]. Intel agrees that any/all Services provided are
to be used only with the [***].

Payment of the quarterly fee of [***] for Services entitles Intel to require
Impinj to perform [***] of Services in such quarter. The quarterly fee is
payable as detailed below. Intel will pay Impinj the [***] quarterly fee even if
it requested less than [***] in a quarter and any unused hours at the end of a
quarter shall not be creditable against future quarters.

 

3.

Term. The term of this Addendum shall commence on the date of contract signing
and continue in full force and effect until four (4) quarters after Impinj
begins providing the Services hereunder, unless earlier terminated.

 

4.

The project team shall comprise personnel from Intel and Impinj.

Intel shall:

 

 

•

 

Assign a project lead to provide project guidance and responses to Impinj’s
questions and who has the authority to accept Impinj deliverables

 

 

•

 

To the extent Intel deems necessary or desirable, assign engineering resources
on a full or part-time basis and provide the name of Intel’s engineering lead at
SOW signing

 

 

•

 

Travel to Impinj facilities as necessary or desirable for engineering meetings
and reviewing contract deliverables

Impinj shall:

 

 

•

 

Assign a project lead acceptable to Intel who shall have the authority to
execute all deliverable commitments

 

 

•

 

Assign engineering resources on a full or part-time basis and provide the name
of Impinj’s engineering lead at SoW signing

 

 

•

 

Travel to Intel or Intel customers’ facilities as necessary for engineering
meetings and review of deliverables

 

5.

Definitions:

Acceptance Criteria: Objective acceptance criteria, agreed to in writing by both
Intel and Impinj, for deliverables under this Addendum.

Project Scope and Intellectual Property

Impinj will provide the deliverables under this Addendum “as is” and without
warranty of any kind, and Impinj disclaims any implied warranties. Each party’s
liability under this Addendum will be limited to the total amount of fees paid
or payable by Intel as set forth below, and neither party will have any
liability for incidental or consequential damages under this Addendum.

 

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, this Section regarding limitation of liability
shall not apply to claims or damages arising from death or personal injury or
tangible property damage, from any breaches of obligations of confidentiality,
or payments to third parties under the indemnity with respect to hazardous
materials.

The parties agree that all Project IP under this Addendum are [***] (and not
[***]).

 

7.

Project Management

The project managers are:

 

 

 

 

 

 

For Intel:

  

For Impinj:

  

 

Shahrokh Shahidzadeh

  

Todd Humes

  

 

Intel Corporation

  

Impinj, Inc.

  

 

MS JF1-41

  

701 North 34th Street

  

 

2111 NE 25th Avenue

  

Suite 300

  

 

Hillsboro, OR 97124

  

Seattle, WA 98103

  

 

 

8.

Project Milestones, Deliverables and scheduled payment

The project milestones shall be as defined below.

 

 

 

 

 

 

 

 

 

 

 

 

Services

 

 

Milestone

  

Date

  

Deliverables

  

Acceptance Criteria

  

Payment Upon
Milestone
Completion

1

 

Contract Signing

  

2012-12-13

  

Contract signing

  

 

  

[***]

2

 

[***]

  

[***]

  

[***]

  

Performance of up to [***] hours of quarterly support

  

[***]

3

 

[***]

  

[***]

  

[***]

  

Performance of up to [***] hours of quarterly support

  

[***]

4

 

[***]

  

[***]

  

[***]

  

Performance of up to [***] hours of quarterly support

  

[***]

5

 

[***]

  

[***]

  

[***]

  

Performance of up to [***] hours of quarterly support

  

[***]

 

*

Agreed hours in excess of [***] are payable in arrears as detailed above and are
in addition to the stated fee.

 

 

 